DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. Claims 1-4, 7-8, 10-14, 16-23 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 7-8, 10-14, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0141941 A1) in view of Braga (US 2010/0324516 A1).
Regarding claims 1-2, 11-12, 16, Allen discloses a negative pressure wound therapy dressing (Allen Fig. 1B) comprising a dressing body (wound dressing 10) (Allen ¶ 0109 lines 1-5) and a drainage tube (bridge 211) wherein the drainage tube comprises a passage (fluid passage 212) knitted or braided from a monofilament yarn and having a length (Allen ¶ 0126 lines 13-18, ¶ 0128 lines 1-7), since a knitted material implies a monofilament yarn and Merriam-Webster defines knit as interlacing yarn. Also, Allen teaches using monofilament fibers (Allen ¶ 0115). Allen further discloses a sheath (film layers 208, 210) (Allen Fig. 1B, ¶ 0126 lines 19-22), these film layers layer described to be liquid impermeable (Allen ¶ 0157). Allen (Fig. 5C) details the assembly of the film layers, wherein an impermeable sheath including two separate sheets (208, 210 corresponding to 510, 540) of an impermeable material sealed (via heat welding, Allen ¶ 0156 lines 4-5) to one another along the length of the spacer layer (520) surrounds the knitted or braided tube such that the knitted or braided tube is sandwiched between the two separate sheets of the impermeable material (Allen Fig. 5C, ¶ 0156 lines 9-13 see Annotated Fig. 1 below), and wherein one end of the drainage tube has a tab (sealing surface 216, sealing portion 545), integrally formed with the two sheets of impermeable material by which the drainage tube may be attached to the dressing body (at sealing surface 216) (Allen Figs. 1B, 5C, ¶ 0126 lines 1-6, ¶ 0156 lines 1-5).

    PNG
    media_image1.png
    184
    771
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 5A of Allen indicating the overlapping of outer layers sealed to one another along the length.

Allen does not specify the knitted passage to be a tube, but Allen does teach the passage as a channel that can be collapsed (Allen ¶ 0129 lines 1-20), suggesting a tube structure to one of ordinary skill in the art, to transport fluid even under kinking and occlusion (as motivated by Allen ¶ 0129 lines 4-9). 
Further, Braga teaches a negative wound therapy dressing (Braga Fig. 1, ¶ 0005) in the same field of endeavor, with a drainage tube (exudate conduit 30) comprising a tube (fibrous core 38) knitted or braided (Braga Fig. 6D, ¶ 0046 lines 1-5, ¶ 0055 lines 1-2, 0057 lines 1-2) from monofilament yarn (fibers 42, 44) for wicking fluids from the wound (as motivated by Braga ¶ 0005 lines 5-8). 
If one of ordinary skill in the art would not clearly envision the passage/spacer of Allen to be a tube, it still would have been obvious before the effective filing date of the claimed invention to have the knitted passage be a knitted tube, as taught by Braga, to wick fluids away from the wound.

Regarding claims 3 and 13, Allen further discloses the monofilament yarn to be polyester (Allen ¶ 0129 lines 1-3) and the spacer (520) to be polyester or polypropylene (Allen ¶ 0158 lines 8-10). 

Regarding claims 4 and 14, Allen further discloses the thickness of the fluid passage (212), or diameter, of the passage to be 3-6 mm (Allen ¶ 0129 lines 21-23), but does not specify 4-10 mm or 5-8 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness, or diameter, of the knitted tube of the Allen/Braga device to be 4-10mm, to allow for the transport of fluid through while not being bulky, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claims 7 and 17, Allen further teaches the impermeable sheath is adhered to the knitted or braided tube by heat sealing, or heat welding (Allen ¶ 0156 lines 4-5).

Regarding claims 8 and 18, Allen further teaches the impermeable sheath to be a polyurethane sheath (Allen ¶ 1057). 

Regarding claim 10, Allen further teaches wherein one end of the drainage tube is adapted for connection to a source of negative pressure (Allen Figs. 1B, ¶ 0109 lines 17-22, also Fig. 2 shows negative pressure unit 5534 connected to the wound dressing ¶ 0146 lines 13-15). 

Regarding claim 19, Allen discloses a method of treating a wound comprising (a) applying a negative pressure wound therapy dressing according to claim 1 to a wound and (b) applying a negative pressure to the dressing via the drainage tube (Allen Figs. 4A-D, ¶ 0109 lines 15-24, ¶ 0148).

Regarding claims 20 and 22, Allen further discloses wherein each of the two separate sheets (208, 210 also shown as 510, 540) of the impermeable material extends beyond an end of the knitted or braided tube to define the tab (Allen Figs. 1B, 5A, 5C, ¶ 0156 liens 1-5, see Annotated Fig. 2 below).

    PNG
    media_image2.png
    354
    671
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 5A of Allen indicating the sheets extending beyond an end of the tube.

Regarding claims 21 and 23, Allen further discloses wherein a surface area defined by the tab is larger than a surface area defined by the impermeable sheath, the tab is an enlarged end (head 11) and the sealing portion (545 is larger than the bridge portion 244) (Allen Figs. 3A-C, 5A, 5C, ¶ 0147, ¶ 0155 lines 1-3, ¶ 0156 lines 1-3). 

Response to Arguments
8.	Applicant’s arguments, see Remarks, filed 12/15/2020, with respect to the rejection of claims 1-3, 5, 7-10 and 19 under 35 USC § 102 over Braga, dependent claims 4 and 6 under 35 USC § 103 over Braga in view of Moreno, and claims 11-13, 15-18 under 35 USC § 102 over Moreno, and have been fully considered and are persuasive, as it refers to the new limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen with teachings from Braga to cure the deficiencies.
Regarding the Arguments (under A. Independent claim 1), Examiner agrees that Braga does not disclose the new limitation “wherein an impermeable sheath including two separate sheets of an impermeable material sealed to one another along the length of the knitted or braided tube surrounds the knitted or braided tube such that the knitted or braided tube is sandwiched between two separate sheets of impermeable material”. Allen is replaced as the primary reference. Allen and Braga teach all of the elements of the amended claim 1. 
For the same reasons, Allen and Braga teach all of the elements of the dependent claims. 
Regarding the Arguments (under C. Independent claim 11), Examiner notes that Moreno is no longer relied upon in the above rejection. Allen and Braga teach all of the elements of the amended claim 11. 
For the same reasons, Allen and Braga teach all of the elements of the dependent claims. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	06/04/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781